Opinion by
Smith, J.,
The questions relating to negligence, on the part of the defendant, and contributory negligence on the part of the plaintiff, were submitted to the jury with instructions that accurately defined the duties of both parties under the circumstances. On these points the jury have found in favor of the plaintiff and an examination of the evidence leaves no room for doubt that it warrants this finding: McClosky v. Dubois Borough, 4 Pa. Superior Ct. 181.
The only question remaining relates to the alleged loss of earning power by the plaintiff. It is too well settled to require the citation of authorities that such loss cannot be considered, *11as an element of the measure of damages; in the absence of evidence from which its pecuniary extent may be estimated. Even if we may presume an earning capacity in a person of ordinary physical and mental powers, we cannot presume its quantum, pecuniarily ; hence, without evidence on this point, there is no ground from which the pecuniary damage arising from its loss or impairment can be determined.
In the present case there was sufficient ground for an estimate of the pecuniary damage to the plaintiff from the effect of her injuries on her earning power. What she could have earned, in any employment open to her, formed an adequate basis for such estimate. There was evidence of her previous earnings as a nurse. That she chose to quit this occupation, and keep house for her son, does not imply that she was no longer able to continue it, and, if the evidence raised the question, her ability to do so was to be determined by the jury. There was also evidence of the amount which it became necessary to pay the person who took her place and performed her duties as housekeeper, and the jury were warranted in regarding this as a fair measure of their value. The evidence showed that, practically, a total loss of earning power followed her injuries. The pecuniary measure of this loss was the amount she could have earned in any employments which she had followed, and would have remained able to follow but for her injuries, and this was for the jury to determine. It is impossible to say how far this loss was taken into account by the jury; but since there was evidence from which it could fairly be estimated, the question respecting it was properly submitted to them, and their finding must be accepted as conclusive of it.
Judgment affirmed.